Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
The objections to the drawings have been overcome by the replacement drawing sheets and the amendments to the specification.
The indefinite rejections of claims 25-28 and 30-31 have been overcome by the amendments to the claims filed June 15, 2022.
The non-statutory double patenting rejections of claims 22 and 25-33 have been overcome by the terminal disclaimer filed June 15, 2022.
With respect to the obviousness rejection of independent claim 22, Applicant has argued the prior art of Torkaman is rendered unsatisfactory for its intended purpose through the proposed modification with Lee.   More specifically, Applicant opines the combination would lead to turbulence at the intersection of the fluid flow as annotated on page 10 of the June 15, 2022 reply.   
First, it is noted, Applicant’s invention relies on closely packed cooling holes (see at least paragraph 0055) for increasing the cooling film effectiveness along the heated surface.  Torkaman is a similar shaped cooling hole to Applicant’s cooling hole and allows for the adjacent cooling holes to be closely spaced (compare prior art holes in FIG. 5A to the Torkaman holes in FIG. 5B).  Closely spaced holes 30a, 30b of Torkaman allow for more film coverage contrasted to the FIG. 5A prior art.  See also Torkaman column 7, lines 58-64.
Turbulence between adjacent cooling holes in Torkaman is reduced by shaping the walls 50, 52 generally parallel to each other.  It is very presumptuous for Applicant to conclude the existence of downstream turbulence with the modification of added cooling holes, as taught by Lee, without any accompanying evidence.  The downstream distance before another cooling hole would be found is much larger than the adjacent hole distance, noting at least the Torkaman electrode of FIG. 7 or the perspective view in FIG. 8 of Torkaman.  
As previously made of record in the outstanding rejection of claim 22, Lee in paragraphs 0031-0036 uses an array of cooling holes for the purpose of providing better surface coverage.  Lee fails to discuss turbulence of the array of diffused cooling holes.
In fact, the cooling holes having diffused outlets, implies the availability to tightly pack the cooling holes in an array.  Accordingly, without any eveidnce supplied by Applicant, the preponderance of evidence weighs the claimed invention to be obvious rather than non-obvious.  

Election/Restrictions
Applicant’s election without traverse of claims 22-33 in the reply filed on March 4, 2022 is acknowledged.
Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Drawings
The drawings were received on June 15, 2022.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26, 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,280,763 B2 (Torkaman et al. hereinafter) in view of United States Patent Application Publication No. 2006/0171807 A1 (Lee hereinafter).
For claim 22, Torkaman et al. teach a turbine engine component 10 which generates a hot gas fluid flow, and provides a cooling fluid flow, comprising: a wall 20 separating the hot gas fluid flow from the cooling fluid flow and having a heated surface 24 along which the hot gas fluid flow flows and a cooled surface 22 facing the cooling fluid flow; a set of cooling holes 30 comprising at least a first cooling hole and a second cooling hole (FIG. 5B), each of the first and second cooing holes comprising a first inlet 32 and a second inlet 32 (FIG. 4), each located at the cooled surface, and a first outlet 34 and a second outlet 34 each located at the heated surface 24 (FIG. 4), with the first and second outlets 34 each defining a modified outlet shape having: an expansion section 44 having an increasing width (see FIG. 4), and a constant section 46 downstream of the expansion section 44 and having a constant width.
For claim 22, Torkaman et al. show a row of cooling holes in FIG. 2 and FIG. 5B but not necessarily the second inlet of the second cooling hole being formed interiorly of the first outlet of the first cooling hole at the heated surface 24.
	Lee teaches in at least FIG. 8-9 and paragraphs 0031-0036 a coverage array of cooling holes for a turbine component, wherein an inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole. See FIG. 1 below.  The array of cooling holes provides a coverage area on the surface of the airfoil which occupies approximately 35 percent (paragraph 0032) of the local surface; the coverage area being a design variable for the particular airfoil (see paragraph 0035).  
	 


    PNG
    media_image1.png
    622
    503
    media_image1.png
    Greyscale

FIG. 1. U.S. 2006/0171807 A1 (Lee) Annotated 

Because Torkaman et al. provide for angled film cooling holes on a turbine blade, and Lee show angled film cooling holes on a turbine blade arranged in an array such that the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole for the purpose of providing a film cooling hole coverage area over a surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the row of cooling holes of Torkaman et al. to have multiple rows of cooling holes tightly spaced, where the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole, for the purpose of providing a film cooling surface area, thus providing increased cooling over a mere row of cooling holes.  Note each Torkaman et al. and Lee are diffused cooling holes.  

	For claim 23, the set of cooling holes in Lee are formed in a patterned layout (see FIG. 8).
	For claim 24, as best seen in the cross-sectional view of FIG. 8 of Lee, the geometric centers of the overlapping inlet and outlet are aligned.
	For claim 25, Torkaman et al. disclose at least one connecting passage 30a extending between the at least one inlet 32 and the at least one outlet 34 to define a passage centerline and a downstream flow direction from the inlet to the outlet. See FIG. 3-4.
	For claim 26, Torkaman et al. disclose the connection passage 30a comprising a metering section 48 fluidly coupled to the inlet 32 and a diffusing section 40, downstream of the metering section 48, and fluidly coupling the metering section 48 to the outlet 34.
For claim 28, the Torkaman et al. passage centerline at the diffusing section 40 forms an exit angle with the heated surface that is less than an entrance angle with the heated surface formed by the passage centerline of the metering section 48.   Note FIG. 3 and the angle (alpha) necessarily larger than the angle between diffusing section 40 and outlet 34.
For claim 29, the Torkaman et al.  metering section 48 has a constant cross-sectional area (see col. 6, lines 31-33).
	For claim 32, both Torkaman et al. and Lee are airfoils.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkaman et al. in view of Lee as applied to claim 26 above, and further in view of United States Patent No. 4,705,455 (Sahm et al. hereinafter).
Torkaman et al. in view of Lee do not appear to teach the diffusing section terminating in a hood defined at least in part by the wall and covering at least a portion of the diffusing section prior to the outlet.  
Sahm et al. however, teach a diffused cooling hole for a turbine airfoil having a hood 70 at the diffusing section 46, defined at least in part by the wall 20 and covering at least a portion of the diffusing section 46 prior to the outlet 60.  See at least FIG. 3.  The hood 70 prevents cooling fluid from leaving the hole through a direct path from the metering section 44 thereby increasing the heat transfer properties.  See at least column 7, lines 49-58.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a hood as taught in Sahm et al. to the diffused cooling holes of Torkaman et al. in view of Lee in order to improve the heat transfer properties by precluding a direct efflux of cooling fluid from the cooling passage.  

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkaman et al. in view of Lee as applied to claim 32 above, and further in view of United States Patent No. 7,708,525 B2 (Cherlois et al. hereinafter).
Torkaman et al. and Lee teach a turbine blade having the cooling holes located on airfoil but not on the platform.
Cherlois et al. is one example of a turbine blade having film cooling holes on the platform for the
purpose of film cooling the platform.
Because Torkaman et al. and Lee are directed to film cooling holes on an airfoil, and Cherlois et al. further teach the use of film cooling holes on a platform of an airfoil for film cooling the platform, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the Torkaman et al. and Lee cooling holes to be on the airfoil platform, as suggested in Cherlois et al. for the purpose of providing a layer of film cooling air to the platform, thereby cooling the platform exposed to hot combustion gases.

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Torkaman et al. fails to have an additional expansion section located downstream of the constant section.  The additional expansion section 326b is more than a mere duplication of the first expansion section 326 since the additional diffusing section would produce a new result of film cooling.  

Rejoinder
	The examiner notes that for rejoinder, claim 34 should depend from a pending claim.  Currently, Applicant has presented claim 34 as dependent upon claim 21, which has been canceled.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799